The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 11, 2014

                                    No. 04-14-00338-CR

                                Benny Cavazos VALVERDE,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3980
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to October 10, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court